DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-4, 9-13, 16-18, and 21-26 are pending. The indefiniteness rejections are withdrawn due to the amendment.

Claim Objections
Claims 23-25 are objected to because of the following informalities:  The sum of the linear height and lateral undercut distance is described in terms of a percentage (a unitless ratio).  Appropriate correction is required. It appears that -- of the linear distance-- should be added after “%”.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that the incorporation of subject matter only supported in CIP application 16/289,784 results in all the claims having an effective filing date of March 1, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 9-10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Propheter-Hinckley (US Patent Application 20180135435).
	In regards to claim 1, Propheter-Hinckley discloses a gas turbine engine article (60) comprising: 
a substrate (672) including at least one step (cell walls 274a), the at least one step having an undercut (684a); and 
a thermally insulating topcoat (80) disposed on the substrate (see Fig. 3A), the thermally insulating topcoat including at least one fault (par. 54) extending from the at least one step, the at least one step including, relative to an outer surface of the thermally insulating topcoat, a proximal surface (II), a distal surface (I), and a sidewall (274a) defining the undercut and joining the proximal surface and the distal surface, the side wall including first and second sidewall portions, the first sidewall portion being straight (with no overcuts 686, see par. 81) and meeting the proximal surface at a 90° corner (Fig. 3A), and the second sidewall portion (684) sloping from the first sidewall portion to the distal surface to thereby define the undercut (684a, Fig. 10, par. 79).

    PNG
    media_image1.png
    285
    245
    media_image1.png
    Greyscale

Annotated Figure 10 of Propheter-Hinckley
In regards to claim 9, Propheter-Hinckley discloses the at least one step is annular (par. 50).

	In regards to claim 17, Propheter-Hinckley discloses a method for fabricating a gas turbine engine article, the method comprising: 
forming at least one step (274a) in a substrate, the at least one step having an undercut (684a); and 
depositing a thermally insulating topcoat (80) on the substrate, the thermally insulating topcoat forming at least one fault (par. 54) during the depositing that extends from the at least one step, the at least one step including, relative to an outer surface of the thermally insulating topcoat, a proximal surface (II), a distal surface (I), and a sidewall (274a) defining the undercut and joining the proximal surface and the distal surface, the side wall including first and second sidewall portions, the first sidewall portion being straight (with no overcuts 686, see par. 81) and meeting the proximal surface at a 90° corner (Fig. 3A), and the second sidewall portion (684) sloping from the first sidewall portion to the distal surface to thereby define the undercut (684a, Fig. 10, par. 79).
In regards to claim 18, Propheter-Hinckley discloses the forming includes forming the at least one step and undercut using at least one of additive manufacturing (par. 78), chemical milling or mechanical milling (par. 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley (US Patent Application 20180135435).
	In regards to claim 3, Propheter-Hinckley discloses the sidewall defines a linear distance between the proximal surface (II) and the distal surface (I), and the undercut defines a linear height that appears to be at least 10% of the linear distance (Fig. 10).
Although Propheter-Hinckley does not explicitly establish that the linear height is at least 10% of the linear distance, such a feature would have been obvious in view of Fig. 10. This is because although drawings are not necessarily to scale, the disclosed arrangement (see annotated Fig. 10 above) would have been obvious to one having ordinary skill in the art before the effective filing date, as a matter common sense, to try the relative scale shown in the figure as a starting point with the undercut defining a linear height that is at least 10% of the linear distance.
In regards to claim 4, Propheter-Hinckley discloses the sidewall defines a linear distance between the proximal surface (II) and the distal surface (I), and the undercut defines a lateral undercut distance (see par. 79, which discloses the angle of the undercut). The angle of the undercut and lateral distance (which is approximately scales with the angle of the undercut) are considered to be a result effective variable that determines the degree of interlocking of the coating with the substrate (see par. 79). Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art the time the invention was made to make the lateral distance within the range claimed by applicant for the purpose of providing sufficient interlocking of the ceramic coating with the substrate.
In regards to claims 21-22, Propheter-Hinckley discloses the sidewall defines a linear distance between the proximal surface (II) and the distal surface (I), and the undercut defines a linear height that appears to be at least 10% of the linear distance (Fig. 10), and a lateral undercut distance that is perpendicular to the linear distance (Fig. 10).
Although Propheter-Hinckley does not explicitly establish that the linear height is at least 10% of the linear distance, such a feature would have been obvious in view of Fig. 10. This is because although 
Furthermore, the modified article of Propheter-Hinckley does not disclose specific lateral distance such that the lateral distance is at least 5% of the linear distance, or 10-25% of the linear distance. The angle of the undercut and lateral distance (which is approximately scales with the angle of the undercut) are considered to be a result effective variable that determines the degree of interlocking of the coating with the substrate (see par. 79). Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art the time the invention was made to make the lateral distance within the range claimed by applicant for the purpose of providing sufficient interlocking of the ceramic coating with the substrate.
In regards to claims 23, the modified article of Propheter-Hinckley appears to have a sum of the linear height and the lateral undercut distance is at least 20% (see Fig. 10 with the undercut appearing to extend 50% of linear distance).
Although Propheter-Hinckley does not explicitly establish a sum of the linear height and the lateral undercut distance is at least 20% of the linear distance, such a feature would have been obvious in view of Fig. 10. This is because although drawings are not necessarily to scale, the disclosed arrangement (see annotated Fig. 10 above) would have been obvious to one having ordinary skill in the art before the effective filing date, as a matter common sense, to try the relative scale shown in the figure as a starting point with the undercut defining a linear height that is at least 10% of the linear distance.
In regards to claims 24-25, the modified article of Propheter-Hinckley comprises the undercut appearing to extend 50% of the linear distance and having a lateral undercut distance which varies according to the desired interlocking of the ceramic with the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to machine the undercuts with the specific dimensions such that the sums of the linear In re Aller, 105 USPQ 233
In regards to claim 26, the modified article of Propheter-Hinckley comprise the second sidewall portion is straight (Fig. 10).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley (US Patent Application 20180135435) in view of Strock (US Patent Application 2011/0116920).
	In regards to claim 11, Propheter-Hinckley discloses all of the claimed element as set forth in the rejection of claim 1, except the at least one fault is a microstructural discontinuity in the topcoat.
	Strock discloses the at least one fault is a microstructural discontinuity in the topcoat (par. 17).
Propheter-Hinckley discloses a fault, however is silent about the at least one fault is a microstructural discontinuity. Strock, which is also directed to a segmented coating formed on steps of a substrate, discloses faults are microstructural discontinuity which has a separate microstructure which prevents the propagation of a crack (par. 17). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the article of Propheter-Hinckley by providing the at least one fault is a microstructural discontinuity in the topcoat, as taught by Strock, by providing a separate microstructure which prevents the propagation of a crack (par. 17).
In regards to claim 12, Propheter-Hinckley discloses all of the claimed element as set forth in the rejection of claim 1, except the at least one fault extends to a surface of the thermally insulating topcoat.
	Strock discloses the at least one fault extends to a surface of the thermally insulating topcoat (par. 16, see “through the thickness of the topcoat 54).
Propheter-Hinckley discloses a fault, however is silent about the at least one fault extends to a surface of the thermally insulating topcoat. Strock, which is also directed to a segmented coating formed on steps of a substrate, discloses faults are extends to a surface of the thermally insulating topcoat to prevent delimination cracking between the insulating topcoat and the underlying layers and spallation .

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strock (US Patent Application 2011/0116920) in view of Propheter-Hinckley (US Patent Application 2018/0135435).
In regards to claim 13, Strock discloses a gas turbine engine (10) comprising:
a plurality of rotatable blades (22); and 
a seal (30) arranged radially outwards of the plurality of rotatable blades, the seal including, 
a substrate (52) including at least one step; and 
a thermally insulating topcoat (54) disposed on the substrate, the thermally insulating topcoat including at least one fault (58) extending from the at least one step, the at least one step including, relative to an outer surface of the thermally insulating topcoat, a proximal surface, a distal surface, and a sidewall (Fig. 3) joining the proximal surface and the distal surface (Fig. 3).
Strock does not disclose the at least one step having an undercut, the sidewall defining the undercut, the side wall including first and second sidewall portions, the first sidewall portion being straight and meeting the proximal surface at a 90° corner, and the second sidewall portion sloping from the first sidewall portion to the distal surface to thereby define the undercut.
Propheter-Hinckley discloses a substrate (672) including at least one step (cell walls 274a), the at least one step having an undercut (684a); and a sidewall (274a) defining the undercut and joining the proximal surface and the distal surface, the side wall including first and second sidewall portions, the first sidewall portion being straight (with no overcuts 686, see par. 81) and meeting the proximal surface at a 90° corner (Fig. 3A), and the second sidewall portion (684) sloping from the first sidewall portion to the distal surface to thereby define the undercut (684a, Fig. 10, par. 79).

	In regards to claim 16, the modified engine of Strock comprises at least one step is annular (Strock Fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
3/4/2021